DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 29, 2021 is being considered by the examiner.
Response to Arguments
Applicant's arguments filed November 12 have been fully considered but they are not persuasive. 	Applicant asserts that Steckel in view of Moon and Steckel 2 does not disclose the new limitation “wherein a valence band energy level of the inorganic material in the second electron transport layer (VBETL2) is lower than a highest occupied molecular orbit (HOMO) energy level of the semiconductor nanocrystals in the emitting material layer (HOMOEML).”  However, upon further consideration Steckel discloses that ETL2 may be a metal oxide and Steckel 2 discloses an ETL made of ZnO can have a lower HOMO energy level than that of the nanocrystal emitting layer and lastly Kwak discloses that HOMO energies can be considered valence band energy levels. 
Status of the Claims
Claims 2-4, 14, 16-17, 22-23, and 28-29 are canceled.  Claims 30-31 are added.  No new matter.  Claims 1-3, 5-13, 15, 18-22, 24-27, and 30-31 are present for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1, 5-13, 15, 18-20, 25-26, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steckel (US Pat. No. 9,768,404) in view of Steckel (US 2017/0221969), hereinafter “Steckel 2” in further view of Kwak (US 2014/0117325).		Claim 1, Steckel discloses (Fig. 9) a light emitting diode comprising: 	an anode (710, anode, Col. 9, lines: 13-30);	a cathode (790, cathode, Col. 9, lines: 13-30) positioned to face the anode (790 faces 710; and	an emissive layer (756, QD layer, Col. 9, lines: 13-30)  including an emitting material layer (756 may be QD for emitting, Col. 9, lines: 13-30) and an electron transfer layer (760/770, ETL, Col. 9, lines: 13-45) the emitting material layer is located between the anode and the cathode (756 is between 710 and 790), and the electron transfer layer is located between the cathode and the emitting material layer (760/770 is between 790 and 756) ; 	wherein the electron transfer layer (760/770) includes:	a first electron transport layer (760, ETL, Col. 9, lines: 39-45) adjacent to the emitting material layer (760 adjacent 756), the first electron transport layer including an organic material (760 may be organic polymers, Col. 12, lines: 10-15); and	a second electron transport layer (770 between the first electron transport layer and the cathode (770 is between 760 and 790), the second electron transport layer including an inorganic material (770 may be inorganic, Col. 10, lines: 45-49), 	wherein the emitting material layer includes inorganic luminescent particles (QDs may include inorganic ligands, Col 8, lines: 37-49), wherein the inorganic luminescent particles include semiconductor nanocrystals (QDs are interpreted as the shell semiconductor portion, Col. 8, lines: 37-ETL2) is lower than a highest occupied molecular orbit (HOMO) energy level of the semiconductor nanocrystals in the emitting material layer (HOMOEML).	However, Steckel 2 discloses (Fig. 2) wherein a highest occupied molecular orbital (HOMO) energy level of an organic material in a first electron transport layer (150, ETL may be organic, Para [0032]) and a HOMO energy level (HOMO of semiconductor particles of 140, Para [0031]) of the semiconductor nanocrystals (140, QD layers with semiconductor nanoparticles, Para [0031]) are substantially the same (HOMO of 140 and 150 are about the same as seen in Fig. 2, Para [0027]), and 
wherein a HOMO energy level (HOMO of 180 in Fig. 2 is HOMO of ZnO, Para [0035]) of an inorganic material (180, ZnO ETL, Para [0042]) in a second electron transport layer (180, nanoparticle ETL, Para [0042]) is lower than a highest occupied molecular orbit (HOMO) energy level of the semiconductor nanocrystals in the emitting material layer (HOMOEML) (Fig. 2, HOMO of 180 is lower than HOMO of 140).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, “the result effective variable of HOMO and LUMO energies (result effective at least insofar as the HOMO and LUMO energies affect the emission holes and electrons, See Steckel;. Col. 6, lines: 53-60) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  	Further, the specification contains no disclosure of either the critical nature of the claimed HOMO or LUMO energy or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in 180 is less than the HOMO of the QD 140.  	Claim 5, Steckel in view of Steckel 2 discloses the light emitting diode of claim 1.	Steckel 2 discloses wherein the valence band energy level of the inorganic material in the second electron transport layer (VBETL2) and the HOMO energy level of the semiconductor nanocrystals particles in the emitting material layer (HOMOEML) substantially satisfy the relationship below:	-1.5 eV ≤ VBETL2-HOMOEML ≤ -0.7eV (difference between 140 HOMO and 180 HOMO is around -1 eV).	Claim 6, Steckel in view of Steckel 2 and Kwak discloses the light emitting diode of claim 1.	Steckel in view of Steckel 2 and Kwak does not explicitly disclose wherein a lowest unoccupied molecular orbital (LUMO) energy level of the first electron transport layer (LUMOETL1) is higher than a LUMO energy level of the emitting material layer (LUMOEML).	However, Steckel discloses 756 may have a conduction band energy within 1.0 eV of LUMO of 760 (i.e. 756 is +/- 1.0eV of 760, Col. 12, lines: 10-15).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, “the result effective variable of LUMO/conductive band energy (result effective at least insofar as the LUMO/conductive band energy affects the emission holes and electrons in the emitting layer, See Col. 6, lines: 53-60) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  	Further, the specification contains no disclosure of either the critical nature of the claimed Claim 7, Steckel in view of Steckel 2 and Kwak discloses the light emitting diode of claim 6.	Steckel discloses (Fig. 9) wherein the LUMO energy level of the first electron transport layer (LUMOETL1) and the LUMO energy level of the emitting material layer (LUMOEML) substantially satisfy the relationship below:
0.5 eV ≤ LUMOETL1 — LUMOEML≤ 2.8 eV	(As shown in Claim 6, LUMO 760 may be larger than LUMO/conduction band of 756, specifically it may be 0.5 eV higher,  Col. 12, lines: 10-15).	Claim 8, Steckel in view of Steckel 2 and Kwak discloses the light emitting diode of claim 1.	Steckel discloses (Fig. 9) wherein a conduction band energy level of the second electron transport layer (CBET2) (top of 770 is approximately -3.5 eV) is between (top of 770 is between top of 760 and top of 790) a lowest unoccupied molecular orbital (LUMO) (top of 760) of the first electron transport layer (LUMOETL1) (top of 760 is approximately -4.0eV) and a conduction band energy level of the cathode (top of 790 is approximately -3.4 eV).	Claim 9, Steckel in view of Steckel 2 and Kwak discloses the light emitting diode of claim 1.	Steckel in view of Steckel 2 and Kwak does not explicitly disclose wherein a highest occupied molecular orbital (HOMO) energy level of the emitting material layer (HOMOEML) is between a HOMO energy level of the first electron transport layer (HOMOETL1) and a valence band energy level of the second electron transport layer (VBETL2).	However, Steckel discloses (Fig. 9) where HOMOEML is lower than VBETL2 (i.e. bottom of 756 is lower than bottom of 770), and that HOMOEML is within 0.5eV of HOMOETL1 ((i.e. HOMO 756 is +/- 0.5eV 760, Col. 9, lines: 40-46).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, “the result effective variable of HOMO energy (result effective at least insofar as the HOMO energy affects the emission holes and electrons in the emitting layer, See Col. 6, lines: 53-60) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  	Further, the specification contains no disclosure of either the critical nature of the claimed HOMO energy or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Claim 10, Steckel in view of Steckel 2 and Kwak discloses the light emitting diode of claim 1.	Steckel discloses (Fig. 9) wherein the inorganic material of the second electron transport layer includes metal oxide particles (770 may be inorganic metal oxide, Col. 10, lines: 45-49).	Claim 11, Steckel in view of Steckel 2 and Kwak discloses the light emitting diode of claim 10.	Steckel discloses (Fig. 9) wherein the metal oxide is selected from a group consisting zinc oxide (ZnO), zinc magnesium oxide (ZnMgO), titanium dioxide (TiO2), zirconium oxide (ZrO2), tin oxide (SnO), tin dioxide (SnO2), tungsten oxide (WO3), tantalum oxide (Ta2O3), hafnium oxide (HfO,), aluminum oxide (Al2O3), zirconium silicon oxide (ZrSiO4), barium titanium oxide (BaTiO3), barium zirconium oxide (BaZrO3), and combinations thereof (electron transport 770 may have a metal oxide chosen from ZnO, ZrO-2, Al2O3, Col. 3, lines: 48-51).	Claim 12, Steckel in view of Steckel 2 and Kwak discloses the light emitting diode of claim 1.	Steckel discloses (Fig. 9) wherein the emitting material layer comprises inorganic luminescent particles (QD layer 756 is made of electroluminescent quantum dots which may be inorganic, Col. 3, Claim 13, Steckel in view of Steckel 2 and Kwak discloses the light emitting diode of claim 12.	Steckel discloses (Fig. 9) wherein the inorganic luminescent particles comprise one or both of quantum dots (QDs) and quantum rods (QRs) (QD layer 756 is made of electroluminescent quantum dots which may be inorganic, Col. 3, lines: 12-15, Col. 8, lines: 37-44).	Claim 15, Steckel discloses (Fig. 9) a light-emitting device comprising:
a substrate (Steckel, Fig, 7 describes a substrate not shown, in which the anode would be formed, Col. 9, lines: 53-62); and a light emitting diode (Fig. 9 is QD-LED stack, Col. 6, lines: 1-3) on the substrate (Fig. 9 is modification of Fig. 7 and would have the same structure, Col. 13, lines: 29-35), the light emitting diode including: 	an anode (710, anode, Col. 9, lines: 13-30);	a cathode (790, cathode, Col. 9, lines: 13-30) positioned to face the anode (790 faces 710; and	an emissive layer (756, QD layer, Col. 9, lines: 13-30)  including an emitting material layer (756 may be QD for emitting, Col. 9, lines: 13-30) and an electron transfer layer (760/770, ETL, Col. 9, lines: 13-45) the emitting material layer is located between the anode and the cathode (756 is between 710 and 790), and the electron transfer layer is located between the cathode and the emitting material layer (760/770 is between 790 and 756) ; 	wherein the electron transfer layer (760/770) includes:	a first electron transport layer (760, ETL, Col. 9, lines: 39-45) adjacent to the emitting material layer (760 adjacent 756), the first electron transport layer including an organic material (760 may be organic polymers, Col. 12, lines: 10-15); and	a second electron transport layer (770 between the first electron transport layer and the cathode (770 is between 760 and 790), the second electron transport layer including an inorganic material (770 may be inorganic, Col. 10, lines: 45-49), ETL2) is lower than a highest occupied molecular orbit (HOMO) energy level of the semiconductor nanocrystals in the emitting material layer (HOMOEML).	However, Steckel 2 discloses (Fig. 2) wherein a highest occupied molecular orbital (HOMO) energy level of an organic material in a first electron transport layer (150, ETL may be organic, Para [0032]) and a HOMO energy level (HOMO of semiconductor particles of 140, Para [0031]) of the semiconductor nanocrystals (140, QD layers with semiconductor nanoparticles, Para [0031]) are substantially the same (HOMO of 140 and 150 are about the same as seen in Fig. 2, Para [0027]), and 
wherein a HOMO energy level (HOMO of 180 in Fig. 2 is HOMO of ZnO, Para [0035]) of an inorganic material (180, ZnO ETL, Para [0042]) in a second electron transport layer (180, nanoparticle ETL, Para [0042]) is lower than a highest occupied molecular orbit (HOMO) energy level of the semiconductor nanocrystals in the emitting material layer (HOMOEML) (Fig. 2, HOMO of 180 is lower than HOMO of 140).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, “the result effective variable of HOMO and LUMO energies (result effective at least insofar as the HOMO and LUMO energies affect the emission holes and electrons, See Steckel;. Col. 6, lines: 53-60) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  180 is less than the HOMO of the QD 140.  
Claim 18, Steckel in view of Steckel 2 and Kwak discloses the light emitting device of claim 15.	Steckel in view of Steckel 2 and Kwak does not explicitly disclose wherein a lowest unoccupied molecular orbital (LUMO) energy level of the first electron transport layer (LUMOETL1) is higher than a LUMO energy level of the emitting material layer (LUMOEML).	However, Steckel discloses 756 may have a conduction band energy within 1.0 eV of LUMO of 760 (i.e. 756 is +/- 1.0eV of 760, Col. 12, lines: 10-15).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, “the result effective variable of LUMO/conductive band energy (result effective at least insofar as the LUMO/conductive band energy affects the emission holes and electrons in the emitting layer, See Col. 6, lines: 53-60) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  	Further, the specification contains no disclosure of either the critical nature of the claimed LUMO/conduction band energy or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 Claim 19, Steckel in view of Steckel 2 and Kwak discloses the light emitting diode of claim 15.	Steckel discloses (Fig. 9) wherein a conduction band energy level of the second electron transport layer (CBET2) (top of 770 is approximately -3.5 eV) is between (top of 770 is between top of 760 and top of 790) a lowest unoccupied molecular orbital (LUMO) (top of 760) of the first electron transport layer (LUMOETL1) (top of 760 is approximately -4.0eV) and a conduction band energy level of the cathode (top of 790 is approximately -3.4 eV).	Claim 20, Steckel in view of Steckel 2 and Kwak discloses the light emitting device of claim 15.	Steckel in view of Steckel 2 and Kwak does not explicitly disclose wherein a highest occupied molecular orbital (HOMO) energy level of the emitting material layer (HOMOEML) is between a HOMO energy level of the first electron transport layer (HOMOETL1) and a valence band energy level of the second electron transport layer (VBETL2).	However, Steckel discloses (Fig. 9) where HOMOEML is lower than VBETL2 (i.e. bottom of 756 is lower than bottom of 770), and that HOMOEML is within 0.5eV of HOMOETL1 ((i.e. HOMO 756 is +/- 0.5eV of 760, Col. 9, lines: 40-46).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, “the result effective variable of HOMO energy (result effective at least insofar as the HOMO energy affects the emission holes and electrons in the emitting layer, See Col. 6, lines: 53-60) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  	Further, the specification contains no disclosure of either the critical nature of the claimed HOMO energy or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 Claim 25, Steckel in view of Steckel 2 and Kwak discloses the light emitting diode of claim 15.	Steckel 2 discloses wherein the semiconductor nanocrystals include group of II-VI semiconductor nanocrystals, group of III-V semiconductor nanocrystals, group IV-VI semiconductor nanocrystals, and group of I-III-V semiconductor nanocrystals (140 may be CdSe which is II-VI, Para [0031]).	Claim 26, Steckel in view of Steckel 2 and Kwak discloses the light emitting device of claim 15.	Steckel 2 discloses wherein the semiconductor nanocrystals include group of II-VI semiconductor nanocrystals, group of III-V semiconductor nanocrystals, group IV-VI semiconductor nanocrystals, and group of I-III-V semiconductor nanocrystals (140 may be CdSe which is II-VI, Para [0031]).	Claim 30, Steckel in view of Steckel 2 and Kwak discloses the light emitting diode of claim 15.	Steckel 2 discloses (Fig. 2) wherein the valence band energy level of the inorganic material in the second electron transport layer (VBETL2) and the HOMO energy level of the semiconductor nanocrystals particles in the emitting material layer (HOMOEML) substantially satisfy the relationship below:	-1.5 eV ≤ VBETL2-HOMOEML ≤ -0.7eV (difference between HOMO of 140 and HOMO of HOMO is around -1 eV).	Claims 21, 24, 27, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steckel (US Pat. No. 9,768,404) in view of Steckel (US 2017/0221969), hereinafter “Steckel 2” in view of Cho (US 2009/0039764) in further view of Kwak (US 2014/0117325). 		Claim 21, Steckel discloses (Fig. 9) a light emitting diode comprising: 	an anode (710, anode, Col. 9, lines: 13-30);	a cathode (790, cathode, Col. 9, lines: 13-30) facing the anode (790 faces 710; and	an emissive layer (756, QD layer, Col. 9, lines: 13-30)  including an emitting material layer (756 may be QD for emitting, Col. 9, lines: 13-30) and an electron transfer layer (760/770, ETL, Col. 9, lines: 13-45) the emitting material layer is located between the anode and the cathode (756 is between 710 790), and the electron transfer layer is located between the cathode and the emitting material layer (760/770 is between 790 and 756) ; 	wherein the electron transfer layer (760/770) includes,	a first electron transport layer (760, ETL, Col. 9, lines: 39-45) adjacent to the emitting material layer (760 adjacent 756), the first electron transport layer including an organic material (760 may be organic polymers, Col. 12, lines: 10-15); and	a second electron transport layer (770 between the first electron transport layer and the cathode (770 is between 760 and 790), the second electron transport layer including an inorganic material (770 may be inorganic, Col. 10, lines: 45-49).	wherein the emitting material layer includes one or both of quantum dots (QDs) and quantum rods (QRs) wherein each of the QDs and the QRs includes a core and a shell surrounding a surface of the core, wherein each of the core and the shell is made of semiconductor nanocrystals, wherein a highest occupied molecular orbital (HOMO) energy level of the organic material in the first electron transport layer (HOMOETL1) and a HOMO energy level of the semiconductor nanocrystals of the core or the shell are substantially the same, and wherein a valence band energy level of the inorganic material in the second electron transport layer (VBETL2) is lower than a highest occupied molecular orbit (HOMO) energy level of the semiconductor nanocrystals in the emitting material layer (HOMOEML).	However, Steckel 2 discloses (Fig. 2) an emitting material layer (140, QD layer, Para [0031]) layer includes one or both of quantum dots (QDs) and quantum rods (QRs) made of semiconductor nanocrystals (140 may include semiconductor nanoparticles in a spherical or rad shaped made of II-VI material CdSe, Para [0031])	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Steckel 2, including the specific material of the emitting layer to the teachings of Steckel. 150, ETL may be organic, Para [0032]) and a HOMO energy level of the semiconductor nanocrystals of the core or the shell are substantially the same (Fig. 2, HOMO of 140 CdSe core and 150 are about the same, Para [0027]) and 	wherein a HOMO energy level (HOMO of 180 in Fig. 2 is HOMO of ZnO, Para [0035]) of an inorganic material (180, ZnO ETL, Para [0042]) in a second electron transport layer (180, nanoparticle ETL, Para [0042]) is lower than a highest occupied molecular orbit (HOMO) energy level of the semiconductor nanocrystals in the emitting material layer (HOMOEML) (Fig. 2, HOMO of 180 is lower than HOMO of QD core of 140).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, “the result effective variable of HOMO and LUMO energies (result effective at least insofar as the HOMO and LUMO energies affect the emission holes and electrons, See Steckel;. Col. 6, lines: 53-60) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  	Further, the specification contains no disclosure of either the critical nature of the claimed HOMO or LUMO energy or any unexpected results arising therefrom and it has been held that where 180 is less than the HOMO of the QD core of 140.  
Claim 24, Steckel in view of Steckel 2, Cho and Kwak discloses the light emitting diode of claim 21.	Steckel discloses wherein the inorganic material of the second electron transport layer includes metal oxide particles (770 may be inorganic metal oxides, Col. 10, lines: 45-49).	Claim 27, Steckel in view of Steckel 2, Cho and Kwak discloses the light emitting diode of claim 21.	Steckel 2 discloses wherein the semiconductor nanocrystals include group of II-VI semiconductor nanocrystals, group of III-V semiconductor nanocrystals, group IV-VI semiconductor nanocrystals, and group of I-III-V semiconductor nanocrystals (140 may be CdSe which is II-VI, Para [0031]).
Claim 31, Steckel in view of Steckel 2, Cho and Kwak discloses the light emitting diode of claim 21.	Steckel 2 discloses (Fig. 2) wherein the valence band energy level of the inorganic material in the second electron transport layer (VBETL2) and the HOMO energy level of the semiconductor nanocrystals particles in the emitting material layer (HOMOEML) substantially satisfy the relationship below:	-1.5 eV ≤ VBETL2-HOMOEML ≤ -0.7eV (difference between HOMO of QD core of 140 and HOMO of  180 is around -1 eV).

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        
 /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819